Citation Nr: 0516876	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  97-23 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by insomnia, apart from the already service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder 
manifested by fatigue, apart from the already service-
connected PTSD.

3.  Entitlement to service connection for a disorder 
manifested by memory loss, apart from the already service-
connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from March 1968 to February 
1970 and from November 1990 to March 1991.  He also had a 
period of active duty for training in the Army National Guard 
from January to September 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a local hearing there in November 1997.

In a July 2003 decision, the Board denied claims for service 
connection for a multiple joint disorder and for skin cancer.  
Whereas the Board remanded other claims to the RO for further 
development and consideration; these claims were for service 
connection for a low back disorder and disorders manifested 
by insomnia, fatigue, and memory loss, apart from the already 
service-connected PTSD.

A March 2005 rating decision granted service connection for a 
low back disorder.  So there are only three remaining claims 
on appeal, concerning the insomnia, fatigue, and memory loss.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and more recently in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  The veteran had not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

4.  The veteran's subjective complaint of insomnia has been 
diagnosed as hypopnea, and has been attributed to alcohol 
abuse, service-connected PTSD and depression, and to pain 
from a service-connected low back disability.

5.  The veteran's subjective complaint of chronic fatigue 
syndrome has been attributed to sleep problems.

6.  There is no competent clinical evidence or opinion of 
record indicating the veteran currently has memory loss.


CONCLUSIONS OF LAW

1.  Insomnia is not due to or the result of exposure to Agent 
Orange or an undiagnosed illness in service.  38 U.S.C.A. §§ 
1110, 1116, 1117, 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2004).

2.  Chronic fatigue syndrome is not due to or the result of 
exposure to Agent Orange or an undiagnosed illness in 
service.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

3.  Memory loss is not due to or the result of exposure to 
Agent Orange or an undiagnosed illness in service.  38 
U.S.C.A. §§ 1110, 1116, 1117, 1131, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.



In the case at hand, the RO initially considered the specific 
claims at issue in February 1997, so more than three years 
prior to even the VCAA's existence.  But once enacted, the RO 
sent the veteran a letter in April 2004 regarding the 
evidence that needed to be submitted for him to prevail on 
his claims, what evidence he should submit, and what evidence 
the RO would obtain for him.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision in question was promulgated before 
the implementation of the VCAA.  Therefore, the rating 
decision could not have possibly satisfied its requirements.  
However, the RO readjudicated the claim once the VCAA became 
law.  Consequently, since the veteran already has received 
the requisite VCAA notice, any defect with respect to the 
timing of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his 
claims.  Service documents were obtained.  And he submitted, 
or the RO obtained, the records of his additional evaluation 
and treatment since service.  The RO also provided him many 
VA examinations during the course of his appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, so, again, 
the timing of the VCAA notice was harmless.  VAOPGCPREC 7-
2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required.

II.  Factual Background

The veteran served in Vietnam from March 1969 to February 
1970.  He also more recently served during the Persian Gulf 
War in the Southwest Asia theater of operations from December 
17, 1990 to April 11, 1991.

The veteran's service medical records (SMRs) are negative for 
complaints or findings of insomnia, chronic fatigue syndrome 
or memory loss.

On a Southwest Asia demobilization/redeployment examination 
in April 1991, the veteran stated that he did not have 
nightmares or trouble sleeping.  On the report of medical 
history section for bi-annual Army National Guard examination 
in January 1995, he stated that he did not have frequent 
trouble sleeping or loss of memory or amnesia.  

On his application for compensation received in October 1995, 
the veteran requested service connection for fatigue and 
memory loss, which he claimed became manifest in March 1991, 
and a sleep disorder, which he claimed became manifest in May 
1991.  During a Persian Gulf War examination in October 1995, 
he complained of sleeping problems since 1991 and 
forgetfulness.



A VA Agent Orange examination was conducted in May 1997.  The 
veteran reported that he was diagnosed with PTSD, was unable 
to sleep, had poor memory and was easily fatigued.  Multiple 
laboratory tests were conducted to detect chronic fatigue 
syndrome.  All such tests, except for serum cholesterol and 
serum triglycerides, were within normal limits.  No diagnosis 
of chronic fatigue syndrome was rendered.

A VA miscellaneous neurological disorders examination was 
conducted in May 1997.  The veteran complained of depression, 
flashbacks, and sleeping problems that he said were 
aggravated by his service in the Persian Gulf.  
His memory was noted to have been intact.  The examiner noted 
that the veteran had multiple joint pain, secondary to 
arthritis.  Depression was also diagnosed.  

A VA PTSD examination was conducted in May 1997.  The veteran 
complained of poor sleeping patterns, specifically waking up 
at night and having nightmares about combat.  He was 
generally fatigued and argumentative.  He noted that this 
pattern of symptoms was prominent after Vietnam for a few 
years and reoccurred after service in the Persian Gulf.  He 
also reported diminished short-term memory, such as 
forgetting the names of people or familiar directions.  The 
examiner noted that, despite the veteran's report of memory 
dysfunction, concentration, immediate recall, and long-term 
memory were grossly within normal limits.  The examiner also 
stated that any mild defect may be attributable to alcohol 
abuse or depression.  The diagnoses were chronic, mild PTSD; 
depressive disorder, not otherwise specified, secondary to 
PTSD; and alcohol abuse.  

A hearing before a hearing officer at the RO was conducted in 
November 1997.  The veteran stated that he had less energy, 
sleeping problems, and memory loss since serving in the 
Persian Gulf.  

The veteran presented at a VA emergency room in August 1998 
and requested treatment by a psychiatrist due to problems at 
work.  He complained of having thoughts of Vietnam, increased 
stress at work, and drank alcohol during lunch.  He also 
noted difficulty falling asleep and concentrating.  

A VA PTSD examination was conducted in March 1999.  The 
veteran stated that he has a sleep disorder, partly due to 
having trouble falling asleep and partly due to flashbacks 
that occur as nightmares.  Examination noted that recent, 
remote and immediate memory were within normal limits.  There 
was no impairment with concentration.  The diagnosis was 
PTSD, with moderate depression, secondary to PTSD.  

A VA miscellaneous neurological disorders examination was 
conducted in March 1999.  The veteran complained of low back 
pain, memory loss, sleep disorder, and chronic fatigue 
syndrome intermittently since Vietnam and the Persian Gulf.  
The veteran stated that his low back pain originated in 
Vietnam.  He noted that his chronic fatigue syndrome and 
memory loss was aggravated by his Persian Gulf service.  His 
sleep disorder improved with medication for his low back 
pain.  
The diagnoses were chronic low back strain of unknown 
etiology, chronic memory loss of unknown etiology, chronic 
sleep disorder of unknown etiology, and chronic fatigue 
syndrome of unknown etiology.  

A VA sleep disorder consultation dated in December 1999 is of 
record.  A mild disorder of breathing, hypopnea, was found.  

The veteran submitted articles pertaining to the many 
unexplained illnesses that Persian Gulf War veterans have 
contracted.  

The veteran contends that he has developed insomnia, fatigue, 
and memory loss due to undiagnosed illnesses related to his 
service in the Persian Gulf War or, alternatively, from 
exposure to Agent Orange while serving in Vietnam.



III.  Governing Laws, Regulations and Legal Analysis

A.  General Considerations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

B.  Agent Orange Claims

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

One of the veteran's allegations is that he believes that his 
insomnia, chronic fatigue syndrome, and memory loss were, in 
part, due to exposure to herbicides in the Republic of 
Vietnam.  None of these conditions is among those listed as 
presumptively due to exposure to Agent Orange.  And although 
the veteran is permitted - in the alternative - to present 
medical evidence suggesting these conditions are indeed 
related to such exposure in service, there is no medical 
evidence in the file corroborating this contention.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("Proof of 
direct service connection thus entails proof that exposure 
during service caused the malady that appears many years 
later.").  And since the veteran is a layman, he simply does 
not have the medical expertise or training necessary to give 
a competent probative opinion on this determinative issue of 
causation.  Therefore, his allegations, alone, are 
insufficient to support his claims, and his appeal must be 
denied because the preponderance of the evidence is 
unfavorable.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).




C.  Persian Gulf War Claims

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2004).  
The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-10 (July 6, 2000), and 66 
Fed. Reg. 58784-85 (Nov. 23, 2001).

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended, to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the veteran.  
VA cannot, however, apply the revised criteria before their 
effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In any 
event, in this case, the new version of the regulation is 
facially more favorable to the veteran because it more 
broadly defines a qualifying chronic disability, and provides 
additional avenues to ease some evidentiary burdens in this 
case, infra.  Because it is now easier to establish service 
connection for an "undiagnosed illness," no further action on 
this question is necessary or warranted in this case, and no 
prejudice to the veteran results from the Board's 
consideration of the new regulation.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined as 
either:  (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as:  Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, 
or any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" in 
the sense that:  (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non-
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).

Even after the consideration afforded above, however, 
compensation will not be paid if:  (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Thus, although the March 1999 VA 
miscellaneous neurological diseases examination report shows 
various diagnoses of "unknown etiology," the Board finds that 
this report is of little probative value.  It is not as 
detailed or thorough as the above reports and does not 
reflect the extensive work-up that accompanied the earlier 
examinations.  Prejean v. West, 13 Vet. App. 444 (2000).

In weighing the evidence, the Board finds that the opinion of 
the other VA examiners discussed above to be more probative.  
These physicians reviewed the veteran's medical records, and 
their opinion is more consistent with the documentary record.  
The March 1999 VA miscellaneous neurological diseases 
examination report did not address the medical evidence of 
record noting that the veteran's memory was intact, that his 
sleep problems were due to his psychiatric disorders, and 
that these sleep problems in turn caused him to be fatigued.  
In addition, his low back disability preexisted his Persian 
Gulf service and was attributed to an injury he sustained in 
Vietnam.  In comparison, the other VA examiners addressed the 
medical evidence after reviewing and considering the record.  
Since the March 1999 VA examination report failed to 
completely address the veteran's history, the Board finds the 
resulting medical opinion must be afforded less probative 
weight than the opinions of the other VA physicians.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The Board is mindful that the veteran believes that he 
developed insomnia, chronic fatigue syndrome, and memory loss 
during his active service in the Persian Gulf War, however, 
the weight of the objective medical evidence shows otherwise.

Regarding his insomnia, several examiners have attributed the 
veteran's sleep problems to nightmares due to his PTSD or low 
back pain.  In addition, a VA examination noted that lack of 
sleep caused him to be fatigued.  Finally, his sleep 
disability has been diagnosed as hypopnea, i.e., a known 
diagnosis (as opposed to undiagnosed illness).

Regarding his memory loss, first, several VA PTSD examiners 
have found the veteran's memory to be within normal limits.  
Second, any memory or concentration deficit, if present, was 
attributed to his alcohol abuse, PTSD or depression.

Additionally, although the veteran submitted several articles 
on the Gulf War, none of these articles pertains to the 
veteran or his conditions at issue in any relevant manner, 
and this evidence is consequently of little probative value.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of the specific 
case there is at least a plausible causality based on 
objective facts rather than on unsubstantiated lay opinion).  
See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), 
citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000)).

The veteran's unsubstantiated opinions and statements 
asserting that his insomnia, chronic fatigue syndrome, and 
memory loss are the result of symptoms of an undiagnosed 
illness related to his military service during the Gulf War 
are not competent evidence in this case.  See Espiritu, 
supra.

Therefore, the Board must conclude there is no competent 
evidence the veteran has any undiagnosed disability due to 
his Persian Gulf War service under the provisions of 38 
C.F.R. 3.317.

D.  Service Connection on a Direct Basis

As already alluded to, in cases where a veteran applies for 
service connection based on exposure to Agent Orange and does 
not have an enumerated disability, or applies for service 
connection under 38 C.F.R. § 3.317 but is found to have a 
disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the claim for service connection for memory loss, 
in the absence of proof of present disability, there can be 
no valid claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability); Degmetich v. Brown, 104 F.3d 1328 (1997).  
As several examinations have specifically stated the 
veteran's memory is within normal limits, he is not entitled 
to service connection for this symptom since it is not 
objectively confirmed.

Also bare in mind the veteran's PTSD is already service 
connected, and the extent of his memory impairment (even 
assuming he has memory loss) is one of the considerations 
when rating his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  So this is already taken into account when determining 
the level of his disability compensation.  Moreover, several 
examiners have attributed his sleep problems to nightmares of 
his Vietnam experience, and that lack of sleep causes him to 
be fatigued.  As these symptoms also are part and parcel of 
his service-connected PTSD, he can apply for a higher rating 
for this condition based on increased symptomatology.  The 
evaluation of the same disability under various diagnoses, 
however, known as "pyramiding," is not permitted.  38 
C.F.R. § 4.14 (2004).

E.  Conclusion

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for insomnia, chronic fatigue syndrome, and memory 
loss, apart from his already service-connected PTSD.  
Therefore, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.


ORDER

The claim for service connection for a disorder manifested by 
insomnia, apart from the already service- connected PTSD, is 
denied.

The claim for service connection for a disorder manifested by 
fatigue, apart from the already service- connected PTSD, is 
denied.

The claim for service connection for a disorder manifested by 
memory loss, apart from the already service-connected PTSD, 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


